       Case 2:20-cv-02127-GAM Document 13 Filed 03/04/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL LOCKE                            :
                                         :
          vs.                            :     CIVIL ACTION NO. 20-2127
                                         :
THE Q GROUP BUILDERS, INC.               :

                                        ORDER

      This 4th day of March, 2021, it is hereby ORDERED that Plaintiff’s Motion to Enforce,

ECF 11-2, is DENIED.




                                               /s/ Gerald Austin McHugh
                                               United States District Judge
